                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO


MARGARET THOMAS, M.D.,

               Plaintiff,

v.                                                            Case No.:18-cv-00238-NF/KHR

MEMORIAL MEDICAL CENTER (Las Cruces); et al.,

               Defendants.


               PLAINTIFF'S NOTICE OF DISMISSAL WITH PREJUDICE

       COMES NOW Plaintiff, Margaret Thomas, by and through her counsel, Merit Bennett of

The Bennett Law Group LLC, and Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), submits this Notice

of Dismissal and requests that the Court dismiss this action with prejudice. This matter was

previously dismissed without prejudice by Plaintiff's Notice of Dismissal filed July 2, 2018 (Docket

No. 6). Any remaining costs shall be taxed to Plaintiff.


                                              Respectfully submitted,

                                              By:     /s/ Merit Bennett
                                                    Merit Bennett, Esq.
                                                    460 St. Michael’s Drive, Suite 703
                                                    Santa Fe, New Mexico 87505
                                                    Ph: 505-983-9834 | Fax: 505-983-9836
                                                    Email: mb@thebennettlawgroup.com
                                                    Attorney for Plaintiff
CERTIFICATE OF SERVICE
I hereby certify that on this 5th day of November,
2018, we filed the foregoing pleading electronically
through the CM/ECF system, which notified the
following counsel of record as more fully reflected
in the Notice of Electronic Filing:

        MONTGOMERY & ANDREWS, P.A.
        Attorney: David H. Johnson
        Email: djohnson@montand.com
        Attorney: Deborah E. Mann
        Email: dmann@montand.com

        WALLER LANSDEN DORTCH & DAVIS, LLP
        Attorney: Mark W. Peters (pro hac vice)
        Email: mark.peters@wallerlaw.com
        Attorney: K. Coe Heard (pro hac vice)
        Email: coe.heard@wallerlaw.com
        Attorneys for PHC-Las Cruces, Inc. d/b/a
        Memorial Medical Center and the Individual Defendants

        THOMPSON MILLER & SIMPSON, PLC
        Email: TThompson@Tmslawplc.com
        Attorney: Ian Davis
        Email: IDavis@tmslawplc.com

        MICHAEL W. BRENNAN, P.A.
        Attorney: Michael W. Brennan
        Email: mwbrennanlaw@gmail.com
        Attorneys for the LifePoint Defendants

THE BENNETT LAW GROUP LLC

By:    /s/ Merit Bennett
      Attorney for Plaintiff




                                                 2
